                                                                                              I   IN fJR~gJ?,CE
                                                                                              ,US DISTRICT COURTED NY.

UNITED STATES DISTRICT COURT                                                              ~        MAY 13 2019 . ~
EASTERN DISTRICT OF NEW YORK                                                              i

--------------------------------------------------X                                       ~ROOKLYN OFFICE
KATHELINE PIERRE,

                          Plaintiff,                               MEMdRANDUM & ORDER     1




                 V.                                                19-CV- 1030 (WFK)

MS. JOHNSON, Postal Inspection Service; MS.
EDOBENA, Postal Inspection Service; JOHN DOE,
Brooklyn Department of Transportation; JOHN
DOE, NYC HRA; GISELLE, Customer Service
Representative, Coney Island DSS Center 63;
MICHELLE, Customer Service Representative,
Coney Island DSS Center 63; MR. JOSEPH,
Customer Service Representative, Coney Island DSS
Center 63; and AGENCY, NYC HRA DSS "Job"
Centers,

                          Defendants.
---------------------------------------------------------------X
WILLIAM F. KUNTZ, II, United States District Judge:

        Kathe line Pierre ("Plaintiff'), proceeding pro se, initially bfought this civil action on
                   .                                                                  I


February 15, 2019. By Memorandum and Order dated March 14, 2019, the Court dismissed the
                                                                                      I

complaint, but gave Plaintiff leave to amend her complaint within 30 days in order to assert
                                                                                  i




possible claims under the Fair Credit Reporting Act ("FCRA") and the Due Process Clause of

the Fourteenth Amendment. Plaintiff filed her amended complaint on April 29, 2019. The
                                                                              I




amended complaint does not fix the problems in the original complaint. Accordingly, the action
                                                                              I

is dismissed.

        The original complaint presented a list of problems that PIJintiff faced, including
                                                                          I




disruptions in her public assistance benefits and Medicaid coveragr, stolen mail and personal

property, identity theft, and issues with her credit reports. In its March 14, 2019 Order, the Court
                                                                      I


dismissed Plaintiffs claims related to the non-delivery of her mail and the miscellaneous claims

that did not allege any federal cause of action. The Court found Plaintiff's complaint failed to


                                                                      I
state a claim for violation of the FCRA because she did not show that her credit report was used

unlawfully or contains inaccurate information. The March 14, 2019 IOrder also considered

Plaintiffs Due Process claims related to the suspension of benefits and found Plaintiff had

received multiple Fair Hearings that ultimately caused some of her tnefits to be restored. Since

Plaintiff did not describe the outcome of the most recent review by the New York City

Department of Social Services after the December 7, 2018 DecisionlAfter Fair Hearing, the
                                                                               I



Court allowed her to amend her Due Process claim. She was also p!rmitted to amend her FCRA
                                                                               I

claim.
                                                                                   I




         Most of the April 29, 2019 Amended Complaint is dedicate1 to various federal statutes

and regulations that are not related to Plaintiffs remaining claims. 1 It includes vague allegations

of identity theft, assault, discrimination, mail fraud, and other bad af ts, but it does not include

sufficient factual details, such as the date or location or alleged perpetrator, to state a claim to

relief. Plaintiff attaches copies of reports she filed with the New Y~rk City Police Department,

the Federal Bureau of Investigations, and the Federal Trade Commission, but these reports also

do not include factual details that could support claims against any ~pecific persons or related to

any specific acts. The only specific factual allegations against individually named defendants are
                                                                               I

the following: Michelle, Giselle, and Joseph, who are identified as austomer Service
                                                                               I




Representatives for the Coney Island office of the New York City lepartment of Social

Services, claimed to have access to Plaintiffs private information. See ECF No. 6 at 17. 2 And
                                                                               I



Ms. Johnson and Ms. Edobena of the Postal Inspection Service stold copies of Plaintiffs tax

returns and tampered with her government-issued ID. Id. at 18, 20. Plaintiff has not alleged any



1
 Plaintiff also filed similar claims in Pierre v. Doe, et al., l 9-CV-1521, which w~s also dismissed.
2
 As the pages of the Amended Complaint and exhibits are not consecutively numbered, the Court refers to the page
numbers assigned by the Electronic Case Filing System ("ECF").

                                                       2
federal cause of action related to these claims, and they are therefore dismissed for failure to
                                                                                            !       .

state a claim.

        Plaintiff cites the FCRA and attaches copies of credit report, and communications with          '
financial institutions. However, she does not allege that her credit Tport was used unlawfully or

that it contains inaccurate information or otherwise violates the FCr. Accordingly, any

remaining claims under the FCRA are dismissed.                                          1




        Plaintiff has also renewed her claim regarding the change in.her public assistance

benefits. The Amended Complaint includes a summary and partial opy of the December 7,   f
2018 Decision After Fair Hearing ("Decision"), in which the Comjissioner of the New York

State Office of Temporary and Disability Assistance ("OTDA") fo nd that the New York City
                                                                                    I


                                                                                    I




Department of Social Services ("the Agency") had provided insufficient documentation to

support its previous decision regarding Plaintiffs category of assistance. Accordingly, the
                                                                                    I


Commissioner remanded Plaintiffs case to the Agency for further review of the category of
                                                                                !

assistance. ECF No. 6, at 41-43. The Commissioner directed the Agency to review the category
                                                                                I




of assistance; give Plaintiff an opportunity to verify her income, re,idence, and expenses; advise

Plaintiff of its decision; and "restore all lost Public Assistance bener ts, if any, retroactive to July
                                                                            !




22, 2018." Id at 43 (emphasis added). In the Amended Complain~ Plaintiff mischaracterizes
                                                                            I                   .




the December 7, 2018 Decision by claiming: "The Defendants #4-~5 were ordered to

immediately comply with directives to restore all lost public assistance benefits retroactive to

July 22, 2018." Id. at 19. She claims the local Agency has "refusJ compliance" because she

has not been restored to her previous level of benefits. Id. Howev r, the Decision did not

determine that Plaintiff was entitled to any particular level of bene ts. Instead, it required the

Agency to review Plaintiffs category of assistance and explain its decision to Plaintiff. Then, if
                                                                        I




                                                   3
the Agency finds that Plaintiff is entitled to additional benefits, it mhst provide them, including

retroactively to July 22, 2018. Plaintiff has not indicated whether t,e local Agency complied

with the Commissioner's direction to review her category of assist~ce and notify her of its

decision. She attaches a December 21, 2018 letter from a CompliJce Coordinator at the OTDA,

acknowledging "receipt of your complaint of non-compliance conc,ming the above-referenced

fair hearing decision" and requesting 30 days to complete review. Id. at 67. The letter states that

the office would "contact you by letter when we are satisfied that yJur local agency has complied

with the fair hearing decision." Id. She has not indicated whether sre received additional

information within 30 days.                                                     .
                                                                                I




           If Plaintiff has received a letter explaining any change in her[ category of assistance, and

if she is unhappy with that decision, then she may bring a case in N,w York State Courts under

Article 78 of New York Civil Practice Law and Rules. "The availability of such judicial review

[under Article 78] satisfies the dictates of procedural due process." kiano v. Town of

Schroeppel, 13-CV-0352, 2015 WL 4725359 at *4 (N.D.N.Y. Aug. 110, 2015) (D'Agostino, J.).

           However, if Plaintiff has not received the review to which she is now entitled, she has
                                                                                    I




additional remedies through the OTDA. When the OTDA directs thb local Agency to take some

action, the Agency must comply within 90 days. 18 NYCRR §§ 358r6.1, 358-6.4(a). If the

Agency fails to act, the applicant may submit a complaint to OTDAis Office of Administrative

Hearing's Compliance Unit. 3 See Williston v. Eggleston, 379 F. Supp. 2d 561, 567 (S.D.N.Y.

2005) (Sweet, J.) (describing the application of New York's regulati~ns for determining

eligibility for public assistance). The Compliance Unit will then "secure compliance by

whatever means is deemed necessary and appropriate under the circlmstances of the case." See



3
    This form is available online at https://otda.ny.gov/hearings/compliance.

                                                            4
18 NYCRR § 358-6.4(c). It seems that Plaintiff filed such a complaint within two weeks of the

Decision but has failed to indicate what happened next. Plaintiff is atlvised to pursue her

remedies with the OTDA and the state courts on this issue.                I




                                         CONCLUSION
                                                                          I




       The Amended Complaint fails to provide any information abbut the proceedings after
                                                                      I



December 7, 2018. From the limited record, it appears that Plaintiff received the process that
                                                                      i
was due under New York State law. Accordingly, the action is dismissed for failure to state a
                                                                      !




claim, pursuant to 28 U.S.C. § 1915(e)(2)(B). Any state law claims are dismissed without

prejudice. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) thjt any appeal would not be

taken in good faith and therefore in forma pauperis status is denied ~or purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

                                              SO ORDERED.



                                                         s/WFK

                                             United States

Dated: Brooklyn, New York
       May 10, 2019




                                                 5
